Citation Nr: 0809487	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-41 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  


FINDING OF FACT

The veteran does not have a current low back disability that 
is related to service.


CONCLUSION OF LAW

The veteran does not have a low back disability that was 
either incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


The Board acknowledges that the service medical records 
indicate that the veteran was in a car accident in March 
1956, that in January 1957 he complained of recurrent low 
back pain, and that the impression at that time was chronic 
sacroiliac strain.  The Board also acknowledges that a June 
2003 VA physician's assistant noted that the veteran chronic 
low back pain, and stated that it was as likely as not, or at 
least possible, that the veteran's chronic low back pain 
began in the service.  However, the Board still finds that 
the preponderance of the evidence indicates that the veteran 
does not have a current chronic back disability that is 
related to service.

While there was an impression of chronic sacroiliac strain 
during service, the April 1957 separation examination 
indicates a normal clinical evaluation, including the spine, 
other musculoskeletal.  Not only was the veteran not found to 
have any back disability upon discharge from service, but 
there is no medical evidence of any back complaints or 
findings until more than 45 years after discharge from 
service. 

While the veteran reported low back pain in June 2003, and 
while the VA examiner stated that it was possible that the 
veteran's low back pain began in service, the fact remains 
that the veteran has not been diagnosed with any low back 
disability since discharge from service.  Indeed, the VA 
examiner presented no rationale for the opinion, which 
appears to be purely speculative.  The Board also points out 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Since the veteran has not received any diagnosis of 
a current chronic back disability, there is no basis for 
granting service connection.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In July 2003, prior to adjudication of the veteran's claim by 
the RO, VA informed the veteran of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records and VA medical 
records.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
While the veteran and his representative has requested that 
the veteran be provided a VA medical examination, in this 
case the evidence of record contains sufficient information 
to decide the veteran's claim and a medical examination is 
not necessary.  See 38 C.F.R. § 3.159(c)(4) (2007).

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  However, as service 
connection has been denied, no disability ratings or 
effective dates will be assigned and any failure to provide 
notice of such factors is not prejudicial to the veteran.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

While VA has not afforded the veteran a comprehensive medical 
examination relating to his claim of service connection, the 
Board finds that such an examination is not necessary to 
render a decision under the circumstances of this case.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2007).  
As there is no competent medical evidence of a current 
disability of the low back and the evidence is otherwise 
sufficient on file to render a decision, a VA examination is 
not warranted.  Even if the veteran was shown by examination 
to have a low back disability, given the lack of medical 
evidence otherwise of record, and the 45 years of time that 
has elapsed without any record of complaints, treatment, or 
diagnosis of a low back ailment, the Board finds that any 
medical opinion linking a currently diagnosed low back 
disability to service would be speculative at best.  Thus, as 
procuring such an examination provides not reasonable 
possibility that such assistance would aid in substantiating 
the veteran's claim, VA has no further duty to assist in this 
regard.  38 U.S.C.A. § 5103A(a)(2).

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for low back pain is 
denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


